      Case: 1:20-cv-04578 Document #: 15 Filed: 10/30/20 Page 1 of 2 PageID #:52




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

 GENNARO ROCCO and LORETTA                          )
 SCHWEINSBURG, individually and on                  )
 behalf of all others similarly situated,           )
                                                    )     No. 20 C 4578
         Plaintiffs,
                                                    )
                                                    )     Honorable Elaine E. Bucklo
 v.                                                 )
                                                    )
 KRAFT HEINZ FOODS COMPANY,                         )
         Defendant.                                 )


                 AGREED JOINT MOTION TO STRIKE ALL DEADLINES

        Plaintiffs Gennaro Rocco and Loretta Schweinsburg (“Plaintiffs”) and defendant Kraft

Heinz Foods Company (“Kraft”), pursuant to Federal Rule of Civil Procedure 6(b), jointly move

this Court to strike all deadlines and set the case for a status hearing to report on settlement on or

after January 12, 2021. In support of this motion, the parties state as follows:

        1.      Plaintiffs filed their Complaint on August 4, 2020, Dkt. No. 1, and served a copy

on Kraft’s service agent in Delaware on August 17, 2020, Dkt. No. 5. Kraft’s deadline to respond

to the Complaint is currently November 5, 2020. Dkt. No. 14. The parties’ joint Rule 26(f) planning

report is due on November 9, 2020. Dkt. No. 4. And the Court has set a scheduling conference for

November 13, 2020. Id.

        2.      On October 8, 2020, following a mediation with Retired District Judge Wayne

Andersen, Kraft reached an agreement in principle to settle the claims of a group of plaintiffs who

filed class cases similar to this action. The parties anticipate that those plaintiffs will file a motion

for preliminary approval of the class settlement in the first filed case, Ferron v. Kraft Heinz Foods
     Case: 1:20-cv-04578 Document #: 15 Filed: 10/30/20 Page 2 of 2 PageID #:53




Co., No. 20-cv-62136-RAR (S.D. Fla.), within the next three weeks. The settlement, if approved,

will include the claims of Plaintiffs in this action and those of their proposed class.

       3.      In order to allow the parties time to finalize their settlement, and for Plaintiffs to

file a motion for preliminary approval of the class action settlement, the parties respectfully request

that the Court strike all deadlines, strike the scheduling conference set for November 13, and set

the case for status on or after January 12, 2021, by which time the parties believe their settlement

will be finalized.

       WHEREFORE, Plaintiffs and Kraft jointly move this Court to enter an order striking all

deadlines and setting the case for a status hearing on or after January 12, 2021.



 Dated: October 30, 2020                               Respectfully submitted,

 GENNARO ROCCO and LORETTA                             KRAFT HEINZ FOODS COMPANY
 SCHWEINSBURG

 /s/ Carl V. Malmstrom                                 /s/ Dean N. Panos
 Carl V. Malmstrom                                     Dean N. Panos
 WOLF HALDENSTEIN ADLER                                Thomas E. Quinn
 FREEMAN & HERZ LLC                                    JENNER & BLOCK LLP
 111 W. Jackson Street, Suite 1700                     353 N. Clark Street
 Chicago, IL 60604                                     Chicago, IL 60654-3456
 Telephone: (312) 984-0000                             Telephone: (312) 222-9350
 malmstrom@whafh.com                                   dpanos@jenner.com

 L. Timothy Fisher*                                    Kate T. Spelman
 Brittany S. Scott*                                    Alexander M. Smith
 BURSOR & FISHER, P.A.                                 JENNER & BLOCK LLP
 1990 N. California Blvd., Suite 940                   633 West 5th Street, Suite 3600
 Walnut Creek, CA 94596                                Los Angeles, CA 90071-2054
 Telephone: (925) 300-4455                             Telephone: (213) 239-5100
 ltfisher@bursor.com                                   Attorneys for Defendant Kraft Heinz Foods
 bscott@bursor.com                                     Company
 *Pro Hac Vice Forthcoming
 Attorneys for Plaintiffs Gennaro Rocco and
 Loretta Schweinsburg

                                                  2
